Opinion by
Johnson, J.
It was stipulated that the merchandise consists of ingots of aluminum which were assessed at tyi cents per pound under paragraph 374 on a net weight of 681,449 pounds; that said merchandise had a net weight of 662,333 pounds; and that if the collector’s review period as provided' in section 515, had not expired, the entry would have been reliquidated on a net weight of 662,333 pounds. In view of the stipulation, the claim of the plaintiff was sustained, and the collector was directed to reliquidate, assessing duty on the basis of a net weight of 662,333 pounds.